 

--------------------------------------------------------------------------------

Exhibit 10.30

 
2,800,000 Shares of Common Stock and
 
2,800,000 Warrants to Purchase Shares of Common Stock
 
APPLIED DNA SCIENCES, INC.
 
UNDERWRITING AGREEMENT
 
November 17, 2014
Maxim Group LLC
405 Lexington Avenue
New York, NY 10174


Acting severally on behalf of itself
and as representative of the several Underwriters
named on Schedule I annexed hereto.


Ladies and Gentlemen:
 
Applied DNA Sciences, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained herein, (this “Agreement”), to
sell to you and the other underwriters named on Schedule I to this Agreement
(the “Underwriters”), for whom Maxim Group LLC (“Maxim”) is acting as
Representative (the “Representative,” “you” or similar terminology), an
aggregate of 2,800,000 shares of the Company’s common stock, $0.001 par value
per share (the “Common Stock”), and 2,800,000 warrants (the “Warrants”) with the
right to purchase one share of Common Stock (together, “Securities”). The
respective numbers of Securities to be purchased by each of the several
Underwriters are set forth opposite their names on Schedule I hereto. In
addition, the Company proposes to grant to the Underwriters an option to
purchase up to an additional 420,000 shares of Common Stock (the “Option
Shares”) and/or up to an additional 420,000 Warrants (the “Option Warrants”)
from the Company for the purpose of covering over-allotments in connection with
the sale of the Securities (collectively, the “Option Securities”). The
Securities and the Option Securities are collectively referred to herein as the
context requires as the “Transaction Securities.”
 
The Company has prepared and filed in conformity with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and the published
rules and regulations thereunder (the “Rules”) adopted by the Securities and
Exchange Commission (the “Commission”), a Registration Statement (as hereinafter
defined) on Form S-1 (No. 333-199121), including a preliminary prospectus
relating to Securities, and such amendments thereof, and the 462(b) Registration
Statement (defined below), as may have been required to the date of this
Agreement. Copies of such Registration Statement (including all amendments
thereof), the 462(b) Registration Statement, and of the related Preliminary
Prospectus (as hereinafter defined) have heretofore been delivered by the
Company to you. The term “Preliminary Prospectus” means any preliminary
prospectus included at any time as a part of the Registration Statement or filed
with the Commission by the Company pursuant to Rule 424(a) of the Rules. The
term “Registration Statement” as used in this Agreement means the initial
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
through incorporation by reference or otherwise), as amended at the time and on
the date it is declared effective by the Commission (the “Effective Date”),
including the information (if any) contained in the form of final prospectus
filed with the Commission pursuant to Rule 424(b) of the Rules and deemed to be
part thereof at the time of effectiveness pursuant to Rule 430A of the Rules. If
the Company has filed an abbreviated registration statement to register
additional Securities pursuant to Rule 462(b) under the Rules (the “462(b)
Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.
The term “Prospectus” as used in this Agreement means the prospectus in the form
included in the Registration Statement at the time of effectiveness or, if Rule
430A of the Rules is relied on, the term Prospectus shall also include the final
prospectus filed with the Commission pursuant to and within the time limits
described in Rule 424(b) of the Rules.
 

1

 

 

 
The Company understands that the Underwriters propose to make a public offering
of Securities (the “Offering”), as set forth in and pursuant to the Statutory
Prospectus (as hereinafter defined) and the Prospectus, as soon after the
Effective Date and the date of this Agreement as the Representative deems
advisable. The Company hereby confirms that the Underwriters and dealers have
been authorized to distribute or cause to be distributed each Preliminary
Prospectus, and each Issuer Free Writing Prospectus, if any (as hereinafter
defined) and are authorized to distribute the Prospectus (as from time to time
amended or supplemented if the Company furnishes amendments or supplements
thereto to the Underwriters).
 
1.            Sale, Purchase, Delivery and Payment for Securities. On the basis
of the representations, warranties and agreements contained in, and subject to
the terms and conditions of, this Agreement:
 
(a)           The Company agrees to issue and sell to each of the Underwriters,
and each of the Underwriters agrees, severally and not jointly, to purchase from
the Company, at a purchase price of $3.0374 per Security (the “Initial Price”),
representing a 7% discounted price from the price the Underwriters shall sell
Securities to the public, the number of Securities set forth opposite the name
of such Underwriter under the column “Number of Securities to be Purchased” on
Schedule I to this Agreement, subject to adjustment in accordance with Section 8
hereof.
 
(b)           The Company hereby grants to the several Underwriters an option to
purchase, severally and not jointly, all or any part of the Option Shares at a
price per share equal to the Initial Price less $0.01, and all or any part of
the Option Warrants at $0.01 per warrant. The number of Option Securities to be
purchased from time to time by each Underwriter shall in the aggregate together
with such prior purchases not exceed the same percentage (adjusted by the
Representative to eliminate fractions) of the total number of Option Securities
to be purchased by the Underwriters as such Underwriter is purchasing of
Securities. Such option may be exercised only to cover over-allotments in the
sales of Securities by the Underwriters and may be exercised in whole or in part
at any time on or before 12:00 noon, Eastern Standard Time (“EST”), on the
business day before Securities Closing Date (as defined below), and from time to
time thereafter within 45 days after the date of this Agreement, in each case
upon written, facsimile or telegraphic notice, or verbal or telephonic notice
confirmed by written or facsimile notice, by the Representative to the Company
no later than 12:00 noon, EST, on the business day before Securities Closing
Date or at least one business day before the Option Securities Closing Date (as
defined below), as the case may be, setting forth the number of Option Shares
and Option Warrants to be purchased and the time and date (if other than
Securities Closing Date) of such purchase.
 
(c)           Upon the successful closing of the Offering, for a period of six
(6) months from the Securities Closing Date (as defined below), the Company, any
subsidiary of the Company or any successor to the Company grants the
Representative the right of first refusal to manage or co-manage any public
underwriting or private placement of debt or equity securities (the “ROFR”). The
ROFR will not apply to the following transactions: (i) sales to employees under
any compensation or stock option plan approved by the shareholders of the
Company; (ii) shares issued as consideration in an acquisition or as part of a
joint venture or other bona fide strategic relationship (the primary purpose of
which is not to raise capital); and (iii) conventional banking arrangements and
commercial debt financing. If the Representative fails to accept in writing any
such proposal for such public or private sale within twenty (20) days after
receipt of a written notice from the Company containing such proposal, then the
Representative will have no claim or right with respect to any such sale
contained in any such notice. If thereafter, such proposal is modified in any
material respect, the Representative will have the right of first refusal with
respect to such revised proposal following the same procedures described above
for acceptance.
 

2

 

 

 
(d)           Payment of the purchase price for, and delivery of the Securities
as provided for in Section 1(e) hereof, shall be made at the offices of Maxim
Group LLC, 405 Lexington Avenue, New York, NY 10174 or at such other place as
shall be agreed upon by the Representative and the Company, at 10:00 a.m., EST,
on the third (or if Securities are priced, as contemplated by Rule 15c6-1(c)
under the Securities and Exchange Act of 1934, as amended (the “Exchange Act”),
after 4:30 p.m. EST, fourth) business day following the date of this Agreement
(such time and date of delivery and payment are called the “Securities Closing
Date”). In addition, in the event that any or all of the Option Securities are
purchased by the Underwriters, payment of the purchase price, and delivery of
such Option Securities shall be made at the above-mentioned offices, or at such
other place as shall be agreed upon by the Representative and the Company, on
each date of delivery as specified in the notice from the Representative to the
Company (such time and date of delivery and payment are called the “Option
Securities Closing Date”). Securities Closing Date and any Option Securities
Closing Date are called, individually, a “Closing Date” and, together, the
“Closing Dates.”
 
(e)           Payment shall be made to the Company by wire transfer of
immediately available funds or by certified or official bank check or checks
payable in New York Clearing House (same day) funds drawn to the order of the
Company against delivery of the securities comprising Securities to the
Representative for the respective accounts of the Underwriters of Securities to
be purchased by them.
 
(f)           If certificates evidencing the Securities are requested by the
Representative for delivery on a Closing Date, such certificates shall be
registered in such names and shall be in such denominations as the
Representative shall request in writing at least two full business days before
Securities Closing Date or, in the case of Option Securities, on the day of
notice of exercise of the option as described in Section 1(a). If no
certificates are so requested, the Securities shall be delivered on each Closing
Date by or on behalf of the Company to the Representative through the facilities
of the Depository Trust Company (“DTC”) for the account of each Underwriter. If
certificates are so requested, the Company will cause the certificates
representing the Securities to be made available for checking and packaging, at
such place as is designated by the Representative, on the full business day
before Securities Closing Date (or the Option Securities Closing Date in the
case of the Option Securities).
 
(g)          The Company hereby agrees to issue to the Representative (and/or
its respective designees) on the Closing Date, Warrants to purchase up to an
aggregate of 128,800 shares of Common Stock (the “Representative’s Warrants”),
which represents the number of shares of Common Stock equal to four percent
(4.0%) of the total number of shares of Common Stock sold in the Offering,
including the Option Shares. The Representative’s Warrants shall be exercisable,
in whole or in part, commencing 180 days from the Effective Date and expiring on
the five-year anniversary of the Effective Date at an initial exercise price of
$3.73 per share of Common Stock, which is equal to one hundred and fifteen
percent (115%) of the initial public offering price of the Securities.
 

3

 

 

 
2.            Representations and Warranties of the Company. The Company
represents and warrants to each Underwriter as of the date hereof, as of
Securities Closing Date and as of each Option Securities Closing Date (if any),
as follows:
 
(a)           On the Effective Date, the Registration Statement complied, and on
the date of the Prospectus, the date any post-effective amendment to the
Registration Statement becomes effective, the date any supplement or amendment
to the Prospectus is filed with the Commission and each Closing Date, the
Registration Statement, the Prospectus (and any amendment thereof or supplement
thereto) will comply, in all material respects, with the requirements of the
Securities Act and the Rules and the Exchange Act and the rules and regulations
of the Commission thereunder. At the Effective Date, at the date hereof and at
the Closing Date, the Registration Statement and any post-effective amendment
did not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. Each of (i) the General Disclosure Package
(as defined below) as of the Applicable Time and at the Closing Date and on each
Option Closing Date, and (ii) the Prospectus, as amended or supplemented, as of
its date, at the time of filing pursuant to Rule 424(b) under the Securities Act
and at the Closing Date and on each Option Closing Date, if any, did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Notwithstanding the foregoing, none of the representations and
warranties set forth above in this Paragraph 2(a) shall apply to statements in,
or omissions from, the Registration Statement, any Preliminary Prospectus or the
Prospectus made in reliance upon, and in conformity with, information herein or
otherwise furnished in writing by the Representative on behalf of the several
Underwriters specifically for use in the Registration Statement, any Preliminary
Prospectus or the Prospectus, as the case may be. With respect to the preceding
sentence, the Company acknowledges that the only information furnished in
writing by the Representative on behalf of the several Underwriters for use in
the Registration Statement, any Preliminary Prospectus or the Prospectus
consists solely of the disclosure contained in the “Underwriting” section of the
Prospectus (the “Underwriter Information”). Each Preliminary Prospectus
delivered to the Underwriters for use in connection with the Offering and the
Prospectus was or will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T. The Prospectus, any Preliminary Prospectus and any
supplement thereto or prospectus wrapper prepared in connection therewith, at
their respective times of issuance and at the Closing Date, complied and will
comply in all material respects with any applicable laws or regulations of
foreign jurisdictions in which the Prospectus and such Preliminary Prospectus,
as amended or supplemented, if applicable, are distributed in connection with
the offer and sale of Securities.
 
As used in this Section and elsewhere in this Agreement:
 
“Applicable Time” means 10:00 a.m. (Eastern time) on the date of this
Underwriting Agreement.
 
“General Disclosure Package” means the Statutory Prospectus, the prospectus
contained in the Registration Statement, and each Issuer Free Writing
Prospectus.
 
“Marketing Materials” means any electronic road show or investor presentation
(including without limitation any “bona fide electronic road show” as defined in
Rule 433(h)(5) under the Securities Act) delivered to and approved by the
Underwriters for use in connection with the marketing of the Offering.
 
“Statutory Prospectus” as of any time means the Preliminary Prospectus relating
to Securities that is included in the Registration Statement immediately prior
to the Applicable Time.
 
“Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405 of the Rules) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the Offering.
 
(b)           Other than the Registration Statement, the Preliminary Prospectus
and the Prospectus, the Company has not prepared, used, authorized, approved or
referred to – and will not prepare, use, authorize, approve or refer to – any
“written communication” (as defined in Rule 405 under the Securities Act) that
constitutes an offer to sell or solicitation of an offer to buy Securities other
than (i) any document not constituting a prospectus pursuant to Section
2(a)(10)(a) of the Securities Act or Rule 134 under the Securities Act or (ii)
the documents listed on Schedule II hereto, each electronic road show and any
other written communications approved in writing in advance by the
Representative.
 

4

 

 

 
(c)           The Registration Statement is effective under the Securities Act
and no stop order preventing or suspending the effectiveness of the Registration
Statement or suspending or preventing the use of any Preliminary Prospectus, the
Prospectus or any “free writing prospectus”, as defined in Rule 405 under the
Rules, has been issued by the Commission and, to the knowledge of the Company,
no proceedings for that purpose have been instituted or are threatened under the
Securities Act. Any required filing of any Preliminary Prospectus and/or the
Prospectus and any supplement thereto pursuant to Rule 424(b) of the Rules has
been or will be made in the manner and within the time period required by such
Rule 424(b). Any material required to be filed by the Company pursuant to Rule
433(d) or Rule 163(b)(2) of the Rules has been or will be made in the manner and
within the time period required by such Rules.
 
(d)           Each Issuer Free Writing Prospectus, as of its issue date and at
all subsequent times through the completion of the public offer and sale of
Securities or until any earlier date that the Company notified or notifies the
Representative as described in the next sentence, did not, does not and will not
include any information that conflicted, conflicts or will conflict in any
material respect, with the information contained in the Registration Statement,
the General Disclosure Package or the Prospectus.
 
If at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted or would conflict in any material respect with the
information contained in the Registration Statement, the General Disclosure
Package or the Prospectus or included or would include an untrue statement of a
material fact or omitted or would omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances prevailing at the subsequent time, not misleading,
the Company has promptly notified or will promptly notify the Representative and
has promptly amended or will promptly amend or supplement, at its own expense,
such Issuer Free Writing Prospectus to eliminate or correct such conflict,
untrue statement or omission.
 
(e)           The financial statements of the Company (including all notes and
schedules thereto) included in the Registration Statement, the General
Disclosure Package and Prospectus present fairly the financial position of such
entities and their subsidiaries, if any, at the dates indicated and the
statement of operations, stockholders’ equity and cash flows of, or such other
permitted financial statements for, such entities and their subsidiaries, if
any, for the periods specified, and related schedules and notes thereto, and the
unaudited financial information filed with the Commission as part of the
Registration Statement, have been prepared in conformity with generally accepted
accounting principles, consistently applied throughout the periods involved,
except in the case of unaudited financials which are subject to normal year-end
adjustments and do not contain certain footnotes. Any pro forma financial
statements and the related notes thereto included in the Registration Statement,
the General Disclosure Package and the Prospectus present fairly the information
shown therein, have been prepared in all material respects in accordance with
the Commission’s rules and guidelines with respect to pro forma financial
statements and have been properly compiled on the bases described therein, and
subject to such rules and guidelines, the Company believes the assumptions used
in the preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. Except as included therein, no historical or pro forma financial
statements or supporting schedules are required to be included or incorporated
by reference in the Registration Statement, the General Disclosure Package or
the Prospectus under the Securities Act or the Rules promulgated thereunder.
 
(f)           RBSM LLP (the “Auditor”) whose reports are filed with the
Commission as a part of the Registration Statement, are and, during the periods
covered by their reports, were, to the knowledge of the Company, independent
public accountants as required by the Securities Act, the Rules and the rules
and regulations of the Public Accounting Oversight Board.
 

5

 

 

 
(g)           The interactive data in eXtensible Business Reporting Language
included in the Registration Statement fairly presents the information called
for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.
 
(h)           The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Delaware and has
corporate power and authority to own, lease, and operate its properties and to
conduct its business as described in the Registration Statement, the General
Disclosure Package and the Prospectus and to enter into and perform its
obligations under this Agreement and the various other agreements required
hereunder and thereunder to which it is a party; and the Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except for such jurisdictions where the failure to so qualify individually or in
the aggregate would not have a material adverse effect on the assets,
properties, condition, financial or otherwise, or in the results of operations,
business affairs or business prospects (as described in the Registration
Statement, the General Disclosure Package and the Prospectus) of the Company and
its subsidiaries considered as a whole (a “Material Adverse Effect”).
 
(i)            Each subsidiary of the Company has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
incorporation or organization, has corporate or similar power and authority to
own, lease and operate its properties and to conduct its business as described
in the Registration Statement, the General Disclosure Package and the Prospectus
and is duly qualified to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify would not have a Material Adverse Effect. Except as
otherwise disclosed in the Registration Statement, the General Disclosure
Package and the Prospectus, all of the issued and outstanding capital stock or
equity interests of each subsidiary has been duly authorized and validly issued,
is fully paid and non-assessable and is owned by the Company, directly or
through subsidiaries, free and clear of any material security interest,
mortgage, pledge, lien, encumbrance, claim or equity. None of the outstanding
shares of capital stock or equity interests of any subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
subsidiary.
 
(j)           The authorized, issued and outstanding shares of capital stock of
the Company are as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus under the caption “Description of
Securities.” The outstanding shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable. None
of the outstanding shares of capital stock of the Company was issued in
violation of the preemptive or other similar rights of any securityholder of the
Company. Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus: other than with respect to (x) any shares
reserved pursuant to the Company’s equity incentive plan as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, and
(y) the Common Stock underlying the warrants described in the Prospectus, (i) no
shares of capital stock of the Company are reserved for any purpose, (ii) no
outstanding securities are convertible into or exchangeable for any shares of
capital stock of the Company, and (iii) there are no outstanding options, rights
(preemptive or otherwise) or warrants to purchase or subscribe for shares of
capital stock or any other securities of the Company.
 
(k)           All necessary corporate action has been duly and validly taken by
the Company to authorize the execution, delivery and performance of this
Agreement, the Warrants and the Representative’s Warrant and the issuance and
sale of the Securities and the Common Stock underlying the Warrants and the
Representative’s Warrant by the Company. This Agreement has been duly
authorized, executed and delivered by the Company and the Warrant and
Representative’s Warrant, upon issuance, will have been duly authorized,
executed and delivered by the Company.
 

6

 

 

 
(l)            When issued, the Representative’s Warrants and the Warrants will
constitute valid and binding obligations of the Company to issue and sell, upon
exercise thereof and payment of the respective exercise prices therefor, the
number and type of securities of the Company called for thereby in accordance
with the terms thereof and such Representative’s Warrants and Warrants are
enforceable against the Company in accordance with their respective terms,
except: (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights and remedies generally; (ii) as
enforceability of any indemnification or contribution provision may be limited
under foreign, federal and state securities laws; and (iii) that the remedy of
specific performance and injunctive and other forms of equitable relief may be
subject to the equitable defenses and to the discretion of the court before
which any proceeding therefor may be brought.
 
(m)          The Securities have been duly authorized for issuance and sale to
the Underwriters or their nominees pursuant to this Agreement, and when the
Securities have been issued and delivered by the Company pursuant to this
Agreement against payment of the consideration set forth herein, such securities
will be validly issued and fully paid and non-assessable; and the issuance of
the Securities is not subject to the preemptive or other similar rights of any
securityholder of the Company. The Securities conform in all material respects
to all statements relating thereto contained in the Registration Statement, the
General Disclosure Package and the Prospectus and such description conforms in
all material respects to the rights set forth in the instruments defining the
same; and no holder of the Common Stock will be subject to personal liability by
reason of being such a holder. The certificates, if any, to be used to evidence
the securities comprising Securities will, at the Closing Date, be in due and
proper form and will comply in all material respects with all applicable legal
requirements, the requirements of the charter and by-laws of the Company and the
requirements of the NASDAQ Capital Market.
 
(n)           The shares of Common Stock underlying the Warrants and the shares
of Common Stock underlying the Representative’s Warrants have been duly
authorized for issuance, conform to the description thereof in the Registration
Statement, the General Disclosure Package and in the Prospectus and have been
validly reserved for future issuance and will, upon exercise of the Warrants
and/or the Representative’s Warrants and payment of the exercise price thereof,
be duly and validly issued, fully paid and non-assessable and will not be
subject to the preemptive or other similar rights of any securityholder of the
Company. No holder of the Common Stock received upon exercise of the Warrants or
the Representative’s Warrants will be subject to personal liability by reason of
being such a holder. The certificates, if any, to be used to evidence the
Warrants and the Common Stock underlying the Warrants and Representative’s
Warrant, at the Closing Date, be in due and proper form and will comply in all
material respects with all applicable legal requirements, the requirements of
the charter and by-laws of the Company and the requirements of the NASDAQ
Capital Market.
 
(o)           The Company and each of its subsidiaries, if any, has all
requisite corporate power and authority, and all necessary authorizations,
approvals, consents, orders, licenses, certificates and permits of and from all
governmental or regulatory bodies or any other person or entity (collectively,
the “Permits”), to own, lease and license its assets and properties and conduct
its business as presently conducted, all of which are valid and in full force
and effect, except where the lack of such Permits, individually or in the
aggregate, would not have a Material Adverse Effect. The Company and each of its
subsidiaries, if any, have fulfilled and performed in all material respects all
of their respective obligations with respect to such Permits and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination thereof or results in any other material impairment of the rights
of such entity thereunder. Except as may be required under the Securities Act,
state and foreign Blue Sky laws and the rules of the Financial Industry
Regulatory Authority (“FINRA”) and the NASDAQ Capital Market, no other Permits
are required to enter into, deliver and perform the obligations of the Company
under this Agreement, the Warrants or the Representative’s Warrant and for the
Company to issue and sell the Securities.
 

7

 

 

 
(p)           The Company and each of its subsidiaries owns or possesses legally
enforceable rights to use all patents, patent rights, inventions, trademarks,
trademark applications, trade names, service marks, copyrights, copyright
applications, licenses, know-how and other similar rights and proprietary
knowledge (collectively, “Intangibles”) necessary for the conduct of its
business. Neither the Company nor any of its subsidiaries has received any
notice of, or is not aware of, any infringement of or conflict with asserted
rights of others with respect to any Intangibles.
 
(q)           Subsequent to the respective dates as of which information is
given in the Registration Statement, the General Disclosure Package and the
Prospectus: (i) there has not been any event which would reasonably be expected
to result in a Material Adverse Effect; (ii) neither the Company nor any of its
subsidiaries has sustained any loss or interference with its assets, businesses
or properties (whether owned or leased) from fire, explosion, earthquake, flood
or other calamity, whether or not covered by insurance, or from any labor
dispute or any court or legislative or other governmental action, order or
decree which would reasonably be expected to materially affect the financial
results or financial condition of the Company or any of its subsidiaries. Except
as disclosed in the Registration Statement, the General Disclosure Package and
the Prospectus, since the date of the latest balance sheet included in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor any of its subsidiaries has (A) issued any securities or
incurred any liability or obligation, direct or contingent, for borrowed money,
except such liabilities or obligations incurred in the ordinary course of
business, (B) entered into any transaction not in the ordinary course of
business or (C) declared or paid any dividend or made any distribution on any
shares of its stock or redeemed, purchased or otherwise acquired or agreed to
redeem, purchase or otherwise acquire any shares of its capital stock.
 
(r)            There is no document, contract or other agreement required to be
described in the Registration Statement, the General Disclosure Package or the
Prospectus or to be filed as an exhibit to the Registration Statement which is
not described or filed as required by the Securities Act or Rules. Each
description of a contract, document or other agreement in the Registration
Statement, the General Disclosure Package or the Prospectus accurately reflects
in all material respects the terms of the underlying contract, document or other
agreement. Each contract, document or other agreement described in the
Registration Statement, the General Disclosure Package or the Prospectus or
filed as exhibits to the Registration Statement is, or upon consummation of the
Offering will be, in full force and effect and is valid and enforceable in all
material respects by and against the Company or any of its subsidiaries, as the
case may be, in accordance with its terms, except (i) such contracts or other
agreements that have terminated or expired in accordance with their terms as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, and (ii) as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights and remedies generally, and subject,
as to enforceability, to general principles of equity and, with respect to
equitable relief, the discretion of the court before which any proceeding
therefor may be brought (regardless of whether enforcement is sought in a
proceeding at law or in equity), and with respect to indemnification thereunder,
except as rights may be limited by applicable law or policies underlying such
law. To the knowledge of the Company, neither the Company nor any of its
subsidiaries is in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default. No default exists, and no event has occurred which with notice or lapse
of time or both would constitute a default, in the due performance and
observance of any term, covenant or condition, by the Company or any of its
subsidiaries, if a subsidiary is a party thereto, of any other agreement or
instrument to which it is a party or by which it or its properties or business
may be bound or affected which default or event, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 

8

 

 

 
(s)           The statistical and market related data included in the
Registration Statement, the General Disclosure Package or the Prospectus are
based on or derived from sources that the Company believes to be reliable and
accurate. The Company had a reasonable basis for, and made in good faith, each
“forward-­looking statement” (within the meaning of Section 27A of the Act or
Section 21E of the Exchange Act) contained or incorporated by reference in the
Registration Statement, the General Disclosure Package, the Prospectus or the
Marketing Materials.
 
(t)            Neither the Company nor any of its subsidiaries (i) is in
violation of its certificate or articles of incorporation, by-laws, certificate
of limited partnership, agreement of limited partnership, certificate of
formation, operating agreement or other organizational documents, (ii) is in
default under, and no event has occurred which, with notice or lapse of time, or
both, would constitute a default under, or result in the creation or imposition
of any lien, charge, mortgage, pledge, security interest, claim, limitation on
voting rights, equity, trust or other encumbrance, preferential arrangement,
defect or restriction of any kind whatsoever, upon, any property or assets of
the Company or any of its subsidiaries pursuant to, any bond, debenture, note,
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any statute, law,
rule, regulation, ordinance, directive, judgment, decree or order of any
judicial, regulatory or other legal or governmental agency or body, foreign or
domestic, except (in the case of clauses (ii) and (iii) above) for violations or
defaults that could not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.
 
(u)           Neither the execution, delivery and performance of this Agreement,
the Warrants, the Representative’s Warrant by the Company nor the consummation
of any of the transactions contemplated hereby (including, without limitation,
the issuance and sale by the Company of the Securities) will give rise to a
right to terminate or accelerate the due date of any payment due under, or
conflict with or result in the breach of any term or provision of, or constitute
a default (or an event which with notice or lapse of time or both would
constitute a default) under, or require any consent or waiver under, or result
in the execution or imposition of any lien, charge or encumbrance upon any
properties or assets of the Company or any of its subsidiaries pursuant to the
terms of: (i) any indenture, mortgage, deed of trust or other agreement or
instrument to which either of the Company or any of its subsidiaries is a party
or by which the Company or any of its subsidiaries or any of their properties or
businesses is bound, or any franchise, license, permit, judgment, decree, order,
statute, rule or regulation applicable to either of the Company or any of its
subsidiaries, or (ii) violate any provision of certificate or articles of
incorporation, by-laws, certificate of limited partnership, agreement of limited
partnership, certificate of formation, operating agreement or other
organizational documents of either of the Company or any of its subsidiaries,
except (A) in the case of clause (i) above, for violations or defaults that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (B) for such consents or waivers which have already
been obtained and are in full force and effect.
 
(v)           Except as otherwise set forth in the Registration Statement, the
General Disclosure Package and the Prospectus, no holder of any security of the
Company has any right, which has not been waived or satisfied prior to the date
hereof, to have any security owned by such holder included in the Registration
Statement or to demand registration of any security owned by such holder. Each
director and executive officer of the Company and each stockholder of the
Company listed on Schedule III hereto has delivered to the Representative his,
her or its enforceable written lock-up agreement in the form attached to this
Agreement as Exhibit A hereto (“Lock-Up Agreement”).
 
(w)          Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, there are no legal or governmental
proceedings pending to which either of the Company or any of its subsidiaries is
a party or of which any property of the Company or any of its subsidiaries is
the subject; and, to the knowledge of the Company, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 

9

 

 

 
(x)          Neither the Company nor any of its subsidiaries is involved in any
labor dispute or, to the knowledge of the Company, is any such dispute
threatened, which dispute would reasonably be expected to result in a Material
Adverse Effect. The Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or its subsidiaries, principal
suppliers or contractors which would reasonably be expected to result in a
Material Adverse Effect. The Company is not aware of any threatened or pending
litigation between either of the Company or any of its subsidiaries and any of
its executive officers and has no reason to believe that such officers will not
remain in the employment of the Company or its subsidiaries, as the case may be.
 
(y)          No transaction has occurred between or among either of the Company,
its subsidiaries and any of their officers or directors, or five percent
stockholders or any affiliate or affiliates of any such officer or director or
five percent stockholders that is required to be described in and is not
described in the Registration Statement, the General Disclosure Package and the
Prospectus.
 
(z)          Neither the Company nor any of its subsidiaries has taken, nor will
it take, directly or indirectly, any action designed to or which might
reasonably be expected to cause or result in, or which has constituted or which
might reasonably be expected to constitute, the stabilization or manipulation of
the price of the Common Stock or any other security of the Company to facilitate
the sale or resale of any of Securities.
 
(aa)         The Company and its subsidiaries have filed all federal, state,
local and foreign tax returns which are required to be filed through the date
hereof, which returns are true and correct in all material respects or has
received timely extensions thereof, and has paid all taxes shown on such returns
and all assessments received by it to the extent that the same are material and
have become due. There are no material tax audits or investigations pending; nor
are there any material proposed additional tax assessments against either the
Company or its subsidiaries.
 
(bb)        The Common Stock and the Warrants have been duly authorized for
listing on the NASDAQ Capital Market. The Company has filed with the Commission
on Forms 8-A (File Number 001-36745) to register under Section 12(b) of the
Exchange Act Common Stock and the Warrants. The registration of the Common Stock
and Warrants under the Exchange Act has each been declared effective by the
Commission on the date hereof. The Common Stock and Warrants have each been
registered as a class of securities pursuant to Section 12(b) of the Exchange
Act.
 
(cc)         The Company has not taken any action designed to, or likely to have
the effect of, terminating the registration of the Common Stock and Warrants
under the Exchange Act or the listing of the Common Stock or Warrants on the
NASDAQ Capital Market, nor has the Company received any notification that the
Commission or the NASDAQ Capital Market is contemplating terminating such
registration or listing.
 
(dd)        The books, records and accounts of the Company and its subsidiaries
accurately and fairly reflect, in all material respects, the transactions in,
and dispositions of, the assets of, and the results of operations of, the
Company and its subsidiaries. Except as disclosed in the Registration Statement,
General Disclosure Package and Prospectus, the Company and its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in accordance with
generally accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 

10

 

 

 
(ee)         The Company is not aware of (i) any material weakness or
significant deficiency in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls, except as
disclosed in the Registration Statement, General Disclosure Package and
Prospectus; or (ii) any fraud, whether or not material, that involves management
or other employees who have a role in the Company’s internal controls.
 
(ff)          Except as described in the General Disclosure Package and the
Prospectus and as preapproved in accordance with the requirements set forth in
Section 10A of the Exchange Act, the Auditor has not been engaged by the Company
to perform any “prohibited activities” (as defined in Section 10A of the
Exchange Act).
 
(gg)         Except as described in the General Disclosure Package and the
Prospectus, there are no material off-balance sheet arrangements (as defined in
Item 303 of Regulation S-K) that have or are reasonably likely to have a
material current or future effect on the Company’s financial condition, revenues
or expenses, changes in financial condition, results of operations, liquidity,
capital expenditures or capital resources.
 
(hh)         The Company’s Board of Directors has validly established an audit
committee whose composition satisfies, and upon completion of the Offering will
satisfy, the requirements of Rule 5605 of the NASDAQ Stock Market Listing Rules
and the Board of Directors and/or the audit committee of the Board of Directors
has adopted a charter that satisfies the requirements of Rule 5605 of the NASDAQ
Stock Market Listing Rules.
 
(ii)           The Company’s Board of Directors has validly established a
compensation committee whose composition satisfies, and upon completion of the
Offering will satisfy, the requirements of Rule 5605 of the NASDAQ Stock Market
Listing Rules and the Board of Directors and/or the compensation committee of
the Board of Directors has adopted a charter that satisfies the requirements of
Rule 5605 of the NASDAQ Stock Market Listing Rules.
 
(jj)           The Company has taken all necessary actions to ensure that, at
the time of effectiveness of the Registration Statement, it will be in
compliance in all material respects with all provisions of the Sarbanes-Oxley
Act of 2002 and all rules and regulations promulgated thereunder or implementing
the provisions thereof (the “Sarbanes-Oxley Act”) that are then in effect and
with which the Company is required to comply as of the effectiveness of the
Registration Statement. The Company has not, directly or indirectly, including
through any subsidiary, extended credit, arranged to extend credit, or renewed
any extension of credit, in the form of a personal loan, to or for any executive
officer of the Company or any of its subsidiaries, or to or for any family
member or affiliate of any director or executive officer of the Company or any
of its subsidiaries.
 
(kk)         The Company and its subsidiaries carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. The Company does not have any reason to
believe that it or any of its subsidiaries will not be able (A) to renew, if
desired, its existing insurance coverage as and when such policies expire or (B)
to obtain comparable coverage from similar institutions as may be necessary or
appropriate to conduct its business as now conducted and not at a cost that is
materially more significant. Neither the Company nor any of its subsidiaries has
been denied any insurance coverage that it has sought or for which it has
applied.
 
(ll)           There are no claims, payments, issuances, arrangements or
understandings for services in the nature of a finder’s, consulting or
origination fee with respect to the introduction of the Company to the
Underwriters or the sale of Securities hereunder or any other arrangements,
agreements, understandings, payments or issuances with respect to the Company
that may affect the Underwriters’ compensation, as determined by the FINRA.
 

11

 

 

 
(mm)      Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company has not made any direct or
indirect payments (in cash, securities or otherwise) to: (i) any person, as a
finder’s fee, investing fee or otherwise, in consideration of such person
raising capital for the Company or introducing to the Company persons who
provided capital to the Company, (ii) any FINRA member, or (iii) any person or
entity that, to the Company’s knowledge, has any direct or indirect affiliation
or association with any FINRA member within the 12-month period prior to the
date on which the Registration Statement was filed with the Commission (“Filing
Date”) or thereafter.
 
(nn)        None of the net proceeds of the Offering will be paid by the Company
to any participating FINRA member or any affiliate or associate of any
participating FINRA member, except as specifically authorized herein.
 
(oo)        To the knowledge of the Company, no: (i) officer or director of the
Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or (iii) owner of any amount of the Company’s
unregistered securities acquired within the 180-day period prior to the Filing
Date, has any direct or indirect affiliation or association with any FINRA
member. The Company will advise the Underwriters and their counsel if it becomes
aware that any officer, director or stockholder of the Company or its
subsidiaries is or becomes an affiliate or associated person of a FINRA member
participating in the Offering.
 
(pp)        Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus: (i) the Company and each of its
subsidiaries is in compliance in all material respects with all rules, laws and
regulation relating to the use, treatment, storage and disposal of toxic
substances and protection of health or the environment (“Environmental Law”)
which are applicable to its business; (ii) neither the Company nor any of its
subsidiaries has received any notice from any governmental authority or third
party of an asserted claim under Environmental Laws; (iii) the Company and each
of its subsidiaries has received all permits, licenses or other approvals
required of it under applicable Environmental Laws to conduct its business and
is in compliance in all material respects with all terms and conditions of any
such permit, license or approval; (iv) to the knowledge of the Company, no facts
currently exist that will require either Company or its subsidiaries to make
future material capital expenditures to comply with Environmental Laws; and (v)
no property which is or has been owned, leased or occupied by either of the
Company or its subsidiaries has been designated as a “Superfund site” pursuant
to the Comprehensive Environmental Response, Compensation of Liability Act of
1980, as amended (42 U.S.C. Section 9601, et. seq.) (“CERCLA”), or otherwise
designated as a contaminated site under applicable state or local law. Neither
the Company nor its subsidiaries has been named as a “potentially responsible
party” under CERCLA.
 
(qq)        The Company is not and, after giving effect to the Offering, the
sale of Securities and the application of proceeds thereof as described in the
General Disclosure Package and the Prospectus, will not be an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(rr)          Neither the Company nor any other person associated with it or
acting on its behalf including, without limitation, any director, officer, agent
or employee of the Company or its subsidiaries, has, directly or indirectly,
while acting on behalf of the Company or its subsidiaries: (i) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (ii) made any unlawful payment
to foreign or domestic government officials or employees or to foreign or
domestic political parties or campaigns from corporate funds; (iii) violated any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any other unlawful payment.
 

12

 

 

 
(ss)         No payment has been made by the Company or its subsidiaries, or by
any person authorized to act on their behalf, to any person in connection with
any contracts with any governmental entity or regulatory agency (“Government
Contracts”), in violation of applicable procurement laws or regulations. The
Company’s and its subsidiaries’ cost accounting and procurement systems with
respect to Government Contracts are in compliance in all material respects with
all applicable governmental regulations and requirements. With respect to each
Government Contract: (i) the Company and each subsidiary have complied with all
material terms and conditions of such Government Contract, including all
clauses, provisions and requirements incorporated expressly, by reference or by
operation of law therein; (ii) the Company and each such subsidiary have
complied with all material requirements of applicable laws pertaining to such
Government Contract; (iii) all representations and certifications executed,
acknowledged or set forth in or pertaining to such Government Contract were
complete and correct in all material respects as of their effective date, and
the Company and each subsidiary have complied in all material respects with all
such representations and certifications; (iv) neither the United States
government nor any prime contractor, subcontractor or other person has notified
the Company or any subsidiary, either orally or in writing, that the Company or
such subsidiary has breached or violated any applicable law, or any material
certification, representation, clause, provision or requirement pertaining to
such Government Contract; and (v) no termination for convenience, termination
for default, cure notice or show cause notice is in effect as of the date hereof
pertaining to any Government Contract. Neither the Company nor any of its
subsidiaries nor any of their respective directors, officers or employees is (or
during the last three (3) years has been) under administrative, civil or
criminal investigation, or indictment or audit by any governmental authority
with respect to any alleged irregularity, misstatement or omission arising under
or relating to any Government Contract (other than routine Defense Contract
Audit Agency audits, in which no such irregularities, misstatements or omissions
were identified). During the last three (3) years, neither the Company nor any
of its subsidiaries has conducted or initiated any internal investigation or
made a voluntary disclosure to the United States government, with respect to any
alleged irregularity, misstatement or omission arising under or relating to any
Government Contract. There are no outstanding claims against the Company or any
subsidiary, either by the United States government or by any prime contractor,
subcontractor, vendor or other third party, arising under or relating to any
Government Contract. There are no disputes between the Company or any subsidiary
and the United States government under the Contract Disputes Act or any other
statute or between the Company or any subsidiary and any prime contractor,
subcontractor or vendor arising under or relating to any Government Contract.
Neither the Company nor any subsidiary nor, to the Company’s knowledge, any of
its or the subsidiary’s directors, officers or employees is (or during the last
three (3) years has been) suspended or debarred from doing business with the
United States government or is (or during such period was) the subject of a
finding of non-responsibility or ineligibility for United States government
contracting. There is no suit or investigation pending and, to the Company’s
knowledge, no suit or investigation threatened against the Company or any
subsidiary with respect to any Government Contract.
 
(tt)          The operations of the Company and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company and its subsidiaries
with respect to the Money Laundering Laws is pending, or to the knowledge of the
Company, threatened.
 
(uu)        Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the Offering, or lend, contribute or otherwise make available such
proceeds to its subsidiaries or any joint venture partner or other person or
entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
 

13

 

 

 
(vv)         Neither the Company nor any of its directors or officers or, to the
best knowledge of the Company, any agent, employee, affiliate or other person
acting on behalf of the Company has engaged in any activities sanctionable under
the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010,
the Iran Sanctions Act of 1996, the National Defense Authorization Act for
Fiscal Year 2012, the Iran Threat Reduction and Syria Human Rights Act of 2012
or any Executive Order relating to any of the foregoing (collectively, and as
each may be amended from time to time, the “Iran Sanctions”); and the Company
will not directly or indirectly use the proceeds of the Offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, for the purpose of engaging in any
activities sanctionable under the Iran Sanctions.
 
(ww)       Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company has not sold or issued any
shares of Common Stock during the six-month period preceding the date of the
Prospectus, including any sales pursuant to Rule 144A under, or Regulations D or
S of, the Securities Act, other than shares issued pursuant to employee benefit
plans, qualified stock options plans or other employee compensation plans or
pursuant to outstanding options, rights or warrants. Neither the Company nor any
of its affiliates (as such term is defined under Rule 144 of the Securities Act)
has, prior to the date hereof, made any offer or sales of any securities which
are required to be “integrated” pursuant to the Securities Act or the Rules with
the offer and sale of the Securities pursuant to the Registration Statement.
 
(xx)         The Company fulfilled its obligations, if any, under the minimum
funding standards of Section 302 of the U.S. Employee Retirement Income Security
Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” as defined in Section 3(3) of ERISA and
such regulations and published interpretations in which its employees are
eligible to participate and each such plan is in compliance in all material
respects with the presently applicable provisions of ERISA and such regulations
and published interpretations. No “Reportable Event” (as defined in 12 ERISA)
has occurred with respect to any “Pension Plan” (as defined in ERISA) for which
the Company could have any liability. The execution of this Agreement, the
Warrants, the Representative’s Warrants or consummation of the Offering does not
constitute a triggering event under any plan or any other employment contract,
whether or not legally enforceable, which (either alone or upon the occurrence
of any additional or subsequent event) will or may result in any payment (of
severance pay or otherwise), acceleration, increase in vesting, or increase in
benefits to any current or former participant, employee or director of the
Company or any of its subsidiaries.
 
(yy)         The statements in (i) the Registration Statement, the General
Disclosure Package and the Prospectus under the headings “Description of
Securities,” “Underwriting” (other than the Underwriter Information), “Executive
Compensation” and “Certain Relationships and Related Transactions, and Director
Independence” insofar as such statements summarize legal matters, agreements,
documents or proceedings discussed therein, are accurate and fair summaries of
such legal matters, agreements, documents or proceedings in all material
respects.
 
(zz)          All information contained in the questionnaires completed by each
of the Company’s officers and directors and provided to the Representative as
well as the biographies of such individuals in the Registration Statement is
true and correct in all material respects and the Company has not become aware
of any information that would cause the information disclosed in the
questionnaires completed by the directors and officers to become inaccurate and
incorrect.
 
(aaa)       The Company and its subsidiaries own or lease all such properties as
are necessary to the conduct of its business as presently operated and as
proposed to be operated as described in the Registration Statement, the General
Disclosure Package and the Prospectus. The Company and its subsidiaries have
good and marketable title to all personal property owned by them, free and clear
of all liens except such as are described in the Registration Statement, the
General Disclosure Package and the Prospectus or such as do not (individually or
in the aggregate) materially affect the business or prospects of the Company or
its subsidiaries. Any real property and buildings held under lease or sublease
by the Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material to, and do not
interfere with, the use made and proposed to be made of such property and
buildings by the Company and its subsidiaries. Neither the Company nor any of
its subsidiaries has received any notice of any claim adverse to its ownership
of any real or personal property or of any claim against the continued
possession of any real property, whether owned or held under lease or sublease
by the Company or its subsidiaries.
 

14

 

 

 
(bbb)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, there is no judicial, regulatory,
arbitral or other legal or governmental proceeding or other litigation or
arbitration, domestic or foreign, pending to which the Company or any of its
subsidiaries is a party or of which any property, operations or assets of the
Company or any of its subsidiaries is the subject. To the Company’s knowledge,
no such proceeding, litigation or arbitration is threatened or contemplated.
 
3.            Conditions of the Underwriters’ Obligations. The obligations of
the Underwriters under this Agreement are several and not joint. The respective
obligations of the Underwriters to purchase the Securities are subject to each
of the following terms and conditions:
 
(a)           The Registration Statement has become effective and the Prospectus
shall have been timely filed with the Commission in accordance with Section 4(a)
of this Agreement and any material required to be filed by the Company pursuant
to Rule 433(d) of the Rules shall have been timely filed with the Commission in
accordance with such rule.
 
(b)          No order preventing or suspending the use of any Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus shall have been
or shall be in effect and no order suspending the effectiveness of the
Registration Statement shall be in effect and no proceedings for such purpose
shall be pending before or threatened by the Commission, and any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or the Prospectus or otherwise) shall have been complied
with to the satisfaction of the Commission and the Representative. If the
Company has elected to rely upon Rule 430A, Rule 430A information previously
omitted from the effective Registration Statement pursuant to Rule 430A shall
have been transmitted to the Commission for filing pursuant to Rule 424(b)
within the prescribed time period and the Company shall have provided evidence
satisfactory to the Underwriters of such timely filing, or a post-effective
amendment providing such information shall have been promptly filed and declared
effective in accordance with the requirements of Rule 430A.
 
(c)           The representations and warranties of the Company contained in
this Agreement and in the certificates delivered pursuant to Section 3(e) shall
be true and correct when made and on and as of each Closing Date as if made on
such date. The Company shall have performed in all material respects all
covenants and agreements and satisfied all the conditions contained in this
Agreement required to be performed or satisfied by it at or before such Closing
Date.
 
(d)           The Representative shall have reasonably determined, and advised
the Company, that the Registration Statement or the Prospectus, or any amendment
thereof or supplement thereto contains an untrue statement of fact which, in the
Representative’s reasonable opinion, is material, or omits to state a fact
which, in the Representative’s reasonable opinion, is material and is required
to be stated therein or necessary to make the statements therein not misleading.
 

15

 

 

 
(e)           The Representative shall have received on each Closing Date a
certificate, addressed to the Representative and dated such Closing Date, of
chief executive officer and chief financial officer of the Company to the effect
that: (i) the representations, warranties and agreements of the Company in this
Agreement were true and correct when made and are true and correct as of such
Closing Date; (ii) the Company has performed in all material respects all
covenants and agreements and satisfied all conditions contained herein; (iii)
they have carefully examined the Registration Statement, the Prospectus, the
General Disclosure Package, and any individual Issuer Free Writing Prospectus
and, in their opinion (A) as of the Effective Date the Registration Statement
and Prospectus did not include, and as of the Applicable Time, neither (i) the
General Disclosure Package, nor (ii) any individual Issuer Free Writing
Prospectus, when considered together with the General Disclosure Package,
included, any untrue statement of a material fact and did not omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (B) since the Effective Date no event has occurred which should
have been set forth in a supplement or otherwise required an amendment to the
Registration Statement, the General Disclosure Package or the Prospectus; (iv)
no stop order suspending the effectiveness of the Registration Statement has
been issued and, to their knowledge, no proceedings for that purpose have been
instituted or are pending under the Securities Act; and (v) subsequent to the
respective dates as of which information is given in the Registration Statement
and the Prospectus there has not been any Material Adverse Effect or any event
that is likely to result in a Material Adverse Effect, whether or not arising
from transactions in the ordinary course of business.
 
(f)            The Representative shall have received: (i) simultaneously with
the execution of this Agreement a signed letter from the Auditor and Marcum LLP
addressed to the Representative and dated the date of this Agreement, in form
and substance reasonably satisfactory to the Representative, containing
statements and information of the type ordinarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement and the
Disclosure Package, and (ii) on each Closing Date, a signed letter from the
Auditor and Marcum LLP addressed to the Representative and dated the date of
such Closing Date(s), in form and substance reasonably satisfactory to the
Representative containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the
Registration Statement and the Prospectus.
 
(g)           On each Closing Date, the Representative shall have received the
favorable opinion, dated as of such Closing Date, of Fulbright & Jaworski LLP,
as counsel to the Company, in form and substance reasonably satisfactory to
counsel for the Underwriters.
 
(h)           On each Closing Date, the Representative shall have received the
favorable intellectual property legal opinion, dated as of such Closing Date,
from intellectual property legal counsel to the Company, in form and substance
reasonably satisfactory to counsel for the Underwriters.
 
(i)            On each Closing Date, there shall have been furnished to the
Underwriters the negative assurance letter of Harter Secrest & Emery LLP,
counsel to the Underwriters, dated such Closing Date, as applicable, and
addressed to the Underwriters, in form and substance reasonably satisfactory to
the Underwriters.
 
(j)            All proceedings taken in connection with the sale of Securities
and the Option Securities as herein contemplated shall be reasonably
satisfactory in form and substance to the Representative and their counsel.
 
(k)           The Representative shall have received copies of the Lock-up
Agreements in form and substance reasonably satisfactory to counsel for the
Underwriters executed by each entity or person listed on Schedule III hereto.
 

16

 

 

 
(l)           The Securities shall have been approved for listing on the NASDAQ
Capital Market and satisfactory evidence of such action shall have been provided
to the Representative. The Company shall have taken no action designed to, or
likely to have the effect of terminating the registration of the Common Stock
and Warrants under the Exchange Act or delisting or suspending from trading the
Common Stock and Warrants from the NASDAQ Capital Market, nor has the Company
received any information suggesting that the Commission or NASDAQ Capital Market
is contemplating terminating such registration or listing. The Shares, the
Warrants and shares of Common Stock underlying the Warrants and Representative’s
Warrants shall be DTC eligible.
 
(m)          Subsequent to the execution and delivery of this Agreement or, if
earlier, the dates as of which information is given in the Registration
Statement, the General Disclosure Package or the Prospectus: (i) there shall not
have been any material change in the capital stock of the Company or any
material change in the indebtedness (other than in the ordinary course of
business) of the Company or its subsidiaries, (ii) except as set forth or
contemplated by the Registration Statement, the General Disclosure Package or
the Prospectus, no material oral or written agreement or other transaction shall
have been entered into by the Company that is not in the ordinary course of
business or that could reasonably be expected to result in a material reduction
in the future earnings of the Company, (iii) no loss or damage (whether or not
insured) to the property of the Company shall have been sustained that had or
could reasonably be expected to have a Material Adverse Effect, (iv) no legal or
governmental action, suit or proceeding affecting the Company or any of its
properties that is material to the Company or that affects or could reasonably
be expected to affect the transactions contemplated by this Agreement shall have
been instituted or threatened and (v) there shall not have been any material
change in the assets, properties, condition (financial or otherwise), or in the
results of operations, business affairs or business prospects of the Company or
its subsidiaries considered as a whole that makes it impractical or inadvisable
in the Representative’s judgment to proceed with the purchase or offering of
Securities as contemplated hereby.
 
(n)           On Securities Closing Date, FINRA shall have confirmed that it has
not raised any objection with respect to the fairness and reasonableness of the
underwriting terms and agreements in connection with the Offering.
 
(o)           The Company shall have furnished or caused to be furnished to the
Representative such further customary certificates or documents as the
Representative shall have reasonably requested.
 
If any of the conditions specified in this Section 3 shall not have been
fulfilled when and as required by this Agreement, the obligations of the
Underwriters to consummate the Closing hereunder may be cancelled by the
Representative after notice of such cancellation shall have be given to the
Company in writing and the Company shall have been given a reasonable period of
time to satisfy such condition (if such condition is capable of being
satisfied).
 
4.            Covenants and Other Agreements of the Company.
 
(a)           The Company covenants and agrees as follows:
 
(i)           The Registration Statement and any amendments thereto have been
declared effective. The Company shall prepare the Prospectus in a form approved
by the Representative and file such Prospectus pursuant to Rule 424(b) under the
Securities Act not later than the Commission’s close of business on the second
business day following the execution and delivery of this Agreement, or, if
applicable, such earlier time as may be required by the Rules. The Company will
file with the Commission all Issuer Free Writing Prospectuses in the time and
manner required under Rules 433(d) or 163(b)(2), as the case may be.
 
(ii)           If the Company elects to rely on Rule 462(b) under the Securities
Act, the Company will both file a Rule 462(b) Registration Statement with the
Commission in compliance with Rule 462(b) and pay the applicable fees in
accordance with Rule 111 of the Securities Act.
 

17

 

 

 
(iii)          The Company shall promptly advise the Representative in writing
(A) when any post-effective amendment to the Registration Statement shall have
become effective or any supplement to the Prospectus shall have been filed, (B)
of any request by the Commission for any amendment of the Registration Statement
or the Prospectus or for any additional information, (C) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of any preliminary
prospectus or any “free writing prospectus”, as defined in Rule 405 of the
Rules, or the institution or threatening of any proceeding for that purpose and
(D) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose. The Company
shall not file any amendment of the Registration Statement or supplement to the
Prospectus or any Issuer Free Writing Prospectus unless the Company has
furnished the Representative a copy for its review prior to filing and shall not
file any such proposed amendment or supplement to which the Representative
reasonably objects. The Company shall use its best efforts to prevent the
issuance of any such stop order and, if issued, to obtain as soon as possible
the withdrawal thereof.
 
(iv)          If, at any time when a Prospectus relating to Securities (or, in
lieu thereof, the notice referred to in Rule 173(a) of the Rules) is required to
be delivered under the Securities Act, any event occurs as a result of which the
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, or if it shall be necessary to amend or supplement the
Prospectus to comply with the Securities Act or the Rules, the Company promptly
shall prepare and file with the Commission, subject to the second sentence of
Paragraph (ii) of this Section 4(a), an amendment or supplement which shall
correct such statement or omission or an amendment which shall effect such
compliance.
 
(v)           If at any time following issuance of an Issuer Free Writing
Prospectus there occurs an event or development as a result of which such Issuer
Free Writing Prospectus would conflict with the information contained in the
Registration Statement or would include an untrue statement of a material fact
or would omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances prevailing at the subsequent time, not misleading, the Company
will promptly notify the Representative and will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission.
 
(vi)          The Company will timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to securityholders as
soon as practicable an earnings statement for the purposes of, and to provide
the benefits contemplated by, the last paragraph of Section 11(a) of the
Securities Act.
 
(vii)         The Company shall furnish to the Representative and counsel for
the Underwriters, without charge, signed copies of the Registration Statement
(including all exhibits thereto and amendments thereof) and to each other
Underwriter a copy of the Registration Statement (without exhibits thereto) and
all amendments thereof and, so long as delivery of a prospectus by an
Underwriter or dealer may be required by the Securities Act or the Rules, as
many copies of any Preliminary Prospectus, any Issuer Free Writing Prospectus
and the Prospectus and any amendments thereof and supplements thereto as the
Representative may reasonably request. If applicable, the copies of the
Registration Statement, preliminary prospectus, any Issuer Free Writing
Prospectus and Prospectus and each amendment and supplement thereto furnished to
the Underwriters will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.
 

18

 

 

 
(viii)        The Company shall cooperate with the Representative and its
counsel in endeavoring to qualify Securities for offer and sale in connection
with the Offering under the laws of such jurisdictions as the Representative may
designate and shall maintain such qualifications in effect so long as required
for the distribution of the Securities; provided, however, that the Company
shall not be required in connection therewith, as a condition thereof, to
qualify as a foreign corporation or to execute a general consent to service of
process in any jurisdiction or subject itself to taxation as doing business in
any jurisdiction.
 
(ix)          The Company, during the period when the Prospectus (or in lieu
thereof, the notice referred to in Rule 173(a) of the Rules) is required to be
delivered under the Securities Act and the Rules or the Exchange Act, will file
all reports and other documents required to be filed with the Commission
pursuant to Section 13, 14 or 15 of the Exchange Act within the time periods
required by the Exchange Act and the regulations promulgated thereunder.
 
(x)           The Company shall, during the term of the Lock-Up Agreements,
enforce the terms thereof and impose stop-transfer restrictions on any sale or
other transfer or disposition of Company securities until the end of the term of
the Lock-Up Agreements.
 
(xi)            On or before completion of this Offering, the Company shall make
all filings required under applicable securities laws and by the NASDAQ Capital
Market (including any required registration under the Exchange Act).
 
(xii)         The Company will issue no press release or other communications
directly or indirectly and hold no press conference with respect to the Company,
its condition, financial or otherwise, or its earnings, business affairs or
business prospects, or the Offering for a period of time ending on the first
business day following the forty-fifth (45) day following the Closing Date,
without the prior written consent of the Representative other than normal and
customary releases issued in the ordinary course of the Company’s business or as
required by law.
 
(xiii)        The Company will apply the net proceeds from the Offering in the
manner set forth under “Use of Proceeds” in the Prospectus.
 
(xiv)        The Company will use its best efforts to effect and maintain the
listing of the Securities (including the Common Stock into which the Warrant and
the Representative’s Warrant may be converted) on the NASDAQ Capital Market for
at least three years after the Closing Date.
 
(xv)         Except with respect to (x) the issuance of securities pursuant to
the exercise or conversion of outstanding options or warrants or other rights to
receive securities of the Company that exist as of the Closing Date; or (y) the
issuance of securities pursuant to an equity incentive plan, during the ninety
(90) days following the Closing Date, the Company will not undertake any public
or private offerings of any equity securities of the Company without the prior
written consent of the Representative, which consent will not be unreasonably
withheld.
 
(xvi)        The Company will not take, and will cause its affiliates (as such
term is defined by Rule 144 of the Act) not to take, directly or indirectly, any
action which constitutes or is designed to cause or result in, or which could
reasonably be expected to constitute, cause or result in, the stabilization or
manipulation of the prices of any security to facilitate the sale or resale of
the Securities.
 
(xvii)       For so long as they are legally required to do so, the Company will
use its best efforts to comply in all material respects with all applicable
provisions of the Sarbanes-Oxley Act that are in effect.
 

19

 

 

 
(b)           The Company agrees to pay, or reimburse if paid by the
Representative, whether or not the transactions contemplated hereby are
consummated or this Agreement is terminated, all costs and expenses incident to
the Offering up to a maximum of $100,000 and the performance of the obligations
of the Company under this Agreement including those relating to: (i) the
preparation, printing, reproduction filing and distribution of the Registration
Statement including all exhibits thereto, each Preliminary Prospectus, the
Prospectus, any Issuer Free Writing Prospectus, all amendments and supplements
thereto, and the printing, filing and distribution of this Agreement; (ii) the
preparation and delivery of certificates for the Securities to the Underwriters,
if any; (iii) the registration or qualification of Securities and/or the Common
Stock underlying the Warrant and Representative’s Warrant for offer and sale
under the securities or Blue Sky laws of the various requisite jurisdictions,
including the reasonable fees and disbursements of counsel for the Underwriters
(not to exceed $10,000) in connection with such registration and qualification
and the preparation, printing, distribution and shipment of preliminary and
supplementary Blue Sky memoranda; (iv) the furnishing (including costs of
shipping and mailing) to the Representative and to the Underwriters of copies of
each Preliminary Prospectus, the Prospectus and all amendments or supplements to
the Prospectus, any Issuer Free Writing Prospectus, and of the several documents
required by this Section to be so furnished, as may be reasonably requested for
use by the Underwriters or by dealers to whom Securities may be sold in
connection with the Offering; (v) the filing fees of FINRA in connection with
its review of the terms of the Offering and reasonable fees and disbursements of
counsel for the Underwriters in connection with such review; and (vi) inclusion
of the Securities (and the Common Stock the Warrants and Representative’s
Warrant may be converted) for listing on the NASDAQ Capital Market. In addition
to the foregoing and the fees in Section 1, the Company has provided the
Representative (but no other Underwriter) an advance in the maximum amount of
$40,000 for its expenses (which amount shall be inclusive of the advances made
to the Representative prior to the date hereof), including legal fees,
background search firm fees, and road show expenses, incurred in connection with
the Offering (collectively, the “Advance”), provided that any funds provided
under the Advance shall be applied solely towards the Representative’s
accountable out-of-pocket expenses actually anticipated to be incurred by the
Representative and its agents. Any unused portion of the Advance shall be
returned to the Company upon the termination of the “Engagement Period” (as
defined in the engagement letter agreement between the Company and the
Representative dated June 27, 2014, as amended from time to time). The Advance
is not a separate item of compensation and any expenditures under the Advance
shall be credited against the expense allowance described in this Section 4(b).
Under no circumstances will the Company be obligated to reimburse the
Representative for more than $100,000 of its expenses. Except to the extent
otherwise expressly provided for in this Agreement, the Underwriters shall pay
their own costs and expenses, including the fees and expenses of their counsel.
For purposes of clarity, the underwriter’s counsel fees and expenses in
connection with the FINRA review as referenced in clause (v) of this section
4(b) are included in the Advance and are not an additional item of value.
 
(c)           The Company acknowledges and agrees that each of the Underwriters
has acted and is acting solely in the capacity of a principal in an arm’s length
transaction between the Company and the Underwriters with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the Offering) and not as a financial advisor, agent or
fiduciary to the Company or any other person. Additionally, the Company
acknowledges and agrees that the Underwriters have not and will not advise the
Company or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company has consulted with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Underwriters shall have no responsibility or liability to the Company or
any other person with respect thereto, whether arising prior to or after the
date hereof. Any review by the Underwriters of the Company, the transactions
contemplated hereby or other matters relating to such transactions have been and
will be performed solely for the benefit of the Underwriters and shall not be on
behalf of the Company. The Company agrees that it will not claim that the
Underwriters, or any of them, has rendered advisory services of any nature or
respect, or owes a fiduciary duty to the Company or any other person in
connection with any such transaction or the process leading thereto.
 

20

 

 

 
(d)           The Company represents and agrees that, unless it obtains the
prior consent of the Representative, and each Underwriter represents and agrees
that, unless it obtains the prior consent of the Company and the Representative,
it has not made and will not make any offer relating to Securities that would
constitute an “issuer free writing prospectus,” as defined in Rule 433, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. The Company has complied and will
comply with the requirements of Rule 433 under the Act applicable to any Issuer
Free Writing Prospectus, including timely filing with the Commission where
required, legending and record keeping. The Company represents that is has
satisfied and agrees that it will satisfy the conditions set forth in Rule 433
of the Rules to avoid a requirement to file with the Commission any Marketing
Materials.
 
5.             Indemnification.
 
(a)           The Company agrees to indemnify, defend and hold harmless the
Underwriters, their respective affiliates, directors and officers and employees,
and each person, if any, who controls such Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any losses, claims, damages or liabilities to which such Underwriter or
such person may become subject, under the Securities Act or otherwise (including
in settlement of any litigation if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including the information deemed to be a part of the
Registration Statement at the time of effectiveness and at any subsequent time
pursuant to Rules 430A and 430B of the Rules and Regulations, or arise out of or
are based upon the omission from the Registration Statement, or alleged omission
to state therein, a material fact required to be stated therein or necessary to
make the statements therein not misleading, (ii) an untrue statement or alleged
untrue statement of a material fact contained in the General Disclosure Package,
the Prospectus, or any amendment or supplement thereto (including any documents
filed under the Exchange Act and deemed to be incorporated by reference into the
Registration Statement or the Prospectus), any Issuer Free Writing Prospectus,
or the Marketing Materials or in any other materials used in connection with the
Offering, or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, (iii) in whole or in part, any inaccuracy in the
representations and warranties of the Company contained herein, or (iv) in whole
or in part, any failure of the Company to perform its obligations hereunder or
under applicable law, and will reimburse the Underwriters for its reasonable
legal or other out of pocket expenses reasonably incurred by it in connection
with evaluating, investigating or defending against such loss, claim, damage,
liability or action; provided, however, that (y) the Company will only be
obligated to reimburse the Underwriters for the cost and expense of one counsel
(in addition to any local counsel) and provided further that the Company will
not be liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the General Disclosure Package, the Prospectus, or any
amendment or supplement thereto or any Issuer Free Writing Prospectus, in
reliance upon and in conformity with the Underwriter Information and (z) with
respect to any untrue statement or omission or alleged untrue statement or
omission made in the Preliminary Prospectus, if any, the indemnity agreement
contained in this Section 5(a) shall not inure to the benefit of an Underwriter
to the extent that any losses, claims, damages or liabilities of such
Underwriter results from the fact that a copy of the Preliminary Prospectus was
not given or sent to the person asserting any such loss, claims, damage or
liability at or prior to the written confirmation of sale of Securities to such
person as required by the Securities Act and the rules and regulations
thereunder, and if the untrue statement or omission has been corrected in the
Prospectus, unless such failure to deliver the Prospectus was a result of
non-compliance by the Company with its obligations under this Agreement. This
indemnity agreement will be in addition to any liability which the Company may
otherwise have.
 

21

 

 

 
(b)           Each Underwriter, severally and not jointly, agrees to indemnify
and hold harmless (i) the Company, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act and (ii) each director of the Company, and each officer of the
Company who signs the Registration Statement, against any losses, claims,
damages or liabilities to which such party may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, the Registration Statement or the Prospectus, or any
amendment or supplement thereto, or arise out of or are based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in any Preliminary
Prospectus, the Registration Statement, the General Disclosure Package or the
Prospectus or any such amendment or supplement in reliance upon and in
conformity with the Underwriter Information and will reimburse the Company for
any legal or other expenses reasonably incurred by the Company in connection
with evaluating, investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the obligation of each
Underwriter to indemnify the Company (including any controlling person, director
or officer thereof) shall be limited to the amount of the underwriting discount
and commissions applicable to Securities to be purchased by such Underwriter
hereunder.
 
(c)           Any party that proposes to assert the right to be indemnified
under this Section will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section, notify each
such indemnifying party of the commencement of such action, suit or proceeding,
enclosing a copy of all papers served. No indemnification provided for in
Section 5(a) or 5(b) shall be available to any party who shall fail to give
notice as provided in this Section 5(c) if the party to whom notice was not
given was unaware of the proceeding to which such notice would have related and
was prejudiced by the failure to give such notice but the omission so to notify
such indemnifying party of any such action, suit or proceeding shall not relieve
it from any liability that it may have to any indemnified party for contribution
or otherwise than under this Section. In case any such action, suit or
proceeding shall be brought against any indemnified party and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with one firm of legal counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and the
approval by the indemnified party of such counsel, the indemnifying party shall
not be liable to such indemnified party for any legal or other expenses, except
as provided below and except for the reasonable costs of investigation
subsequently incurred by such indemnified party in connection with the defense
thereof. The indemnified party shall have the right to employ its counsel in any
such action, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the employment of counsel by such
indemnified party has been authorized in writing by the indemnifying parties,
(ii) the indemnified party shall have been advised by counsel that there may be
one or more legal defenses available to it which are different from or in
addition to those available to the indemnifying party (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party) or (iii) the indemnifying parties
shall not have employed counsel to assume the defense of such action within a
reasonable time after notice of the commencement thereof, in each of which cases
the fees and expenses of counsel shall be at the expense of the indemnifying
parties. An indemnifying party shall not be liable for any settlement of any
action, suit, and proceeding or claim effected without its written consent,
which consent shall not be unreasonably withheld or delayed. No indemnifying
party shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.
 

22

 

 

 
6.             Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in
Section 5(a) or 5(b) is due in accordance with its terms but for any reason is
unavailable or insufficient to hold harmless an indemnified party in respect to
any losses, liabilities, claims, damages or expenses referred to therein, then
each indemnifying party shall contribute to the aggregate losses, liabilities,
claims, damages and expenses (including any investigation, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claims asserted, but after
deducting any contribution received by any person entitled hereunder to
contribution from any person who may be liable for contribution) incurred by
such indemnified party, as incurred, in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Underwriters, on the other hand, from the Offering pursuant to this Agreement
or, if such allocation is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to above but
also the relative fault of the Company, on the one hand, and the Underwriters,
on the other hand, in connection with the statements or omissions which resulted
in such losses, liabilities, claims, damages or expenses, as well as any other
relevant equitable considerations. The Company and the Underwriters agree that
it would not be just and equitable if contribution pursuant to this Section 6
were determined by pro rata allocation (even if the Underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above shall be deemed to include any
reasonable legal or other expenses reasonably incurred by such indemnified party
in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission. Notwithstanding the provisions of
this Section 6, no Underwriter (except as may be provided in the Agreement Among
Underwriters) shall be required to contribute any amount in excess of the
underwriting discounts and commissions applicable to Securities purchased by
such Underwriter. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person, if any, who
controls an Underwriter within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act shall have the same rights to contribution as
such Underwriter, and each director or partner of the Company, each officer of
the Company who signed the Registration Statement, and each person, if any, who
controls the Company within the meaning of the Section 15 of the Securities Act
or Section 20 of the Exchange Act, shall have the same rights to contribution as
the Company. Any party entitled to contribution will, promptly after receipt of
notice of commencement of any action, suit or proceeding against such party in
respect of which a claim for contribution may be made against another party or
parties under this Section 6, notify such party or parties from whom
contribution may be sought, but the omission so to notify such party or parties
from whom contribution may be sought shall not relieve the party or parties from
whom contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this Section 6. No party shall be liable for
contribution with respect to any action, suit, proceeding or claim settled
without its written consent. The Underwriters’ obligations to contribute
pursuant to this Section 6 are several in proportion to their respective
underwriting commitments and not joint.
 
7.             Termination.
 
(a)           This Agreement may be terminated with respect to Securities to be
purchased on a Closing Date by the Representative by notifying the Company at
any time at or before a Closing Date if: (i) any domestic or international event
or act or occurrence has materially disrupted, or in the reasonable opinion of
the Representative will in the immediate future materially disrupt, the market
for the Company’s securities or securities in general; (ii) there has occurred
any outbreak or material escalation of hostilities or acts of terrorism or other
calamity or crisis the effect of which on the financial markets of the United
States is such as to make it, in the reasonable judgment of the Representative,
inadvisable or impracticable to market Securities or enforce contracts for the
sale of Securities; (iii) trading in the any securities of the Company has been
suspended or materially limited by the Commission or trading generally on the
New York Stock Exchange, the NYSE MKT or the NASDAQ Capital Market has been
suspended or materially limited, or minimum or maximum ranges for prices for
securities shall have been fixed, or maximum ranges for prices for securities
have been required, by any of said exchanges or by such system or by order of
the Commission, FINRA, or any other governmental or regulatory authority; (iv) a
banking moratorium has been declared by any state or Federal authority; or (v)
in reasonable judgment of the Representative, there has been, since the time of
execution of this Agreement or since the respective dates as of which
information is given in the Prospectus, a Material Adverse Effect, whether or
not arising in the ordinary course of business, such as to make it, in the
reasonable judgment of the Representative, inadvisable or impracticable to
market the Securities or enforce contracts for the sale of the Securities.
 

23

 

 

 
(b)           If this Agreement is terminated pursuant to any of its provisions,
the Company will not be under any liability to any Underwriter, and no
Underwriter shall be under any liability to the Company, except that (y) the
Company will reimburse the Representative only for all actual, accountable
out-of-pocket expenses (including the reasonable fees and disbursements of
Harter Secrest & Emery LLP, its counsel) reasonably incurred by the
Representative in connection with the proposed purchase and sale of the
Securities or in contemplation of performing its obligations hereunder (for
purposes of clarity, in the event this Agreement is terminated, the amount of
the out-of-pocket accountable expenses that the Company will reimburse to the
Representative will be reduced by the amount of the Advance, which includes all
of the advances made to the Representative for out-of-pocket accountable
expenses), and (z) no Underwriter who shall have failed or refused to purchase
Securities agreed to be purchased by it under this Agreement, without some
reason sufficient hereunder to justify cancellation or termination of its
obligations under this Agreement, shall be relieved of liability to the Company,
or to the other Underwriters for damages occasioned by its failure or refusal.
 
8.            Substitution of Underwriters. If any Underwriter shall default in
its obligation to purchase on any Securities Closing Date agreed to be purchased
hereunder on such Closing Date, the Representative shall have the right, within
thirty-six (36) hours thereafter, to make arrangements for one or more of the
non-defaulting Underwriters, or any other underwriters, to purchase such
Securities on the terms contained herein. If, however, the Representative shall
not have completed such arrangements within such 36-hour period, then the
Company will be entitled to a further period of thirty-six (36) hours within
which to procure another party or other parties reasonably satisfactory to the
Underwriters to purchase such Securities on such terms. If, after giving effect
to any arrangements for the purchase of the Securities of a defaulting
Underwriter or Underwriters by the Representative and the Company as provided
above, the aggregate number of Securities which remains unpurchased on such
Closing Date does not exceed ten percent (10%) of the aggregate number of all
Securities that all the Underwriters are obligated to purchase on such date,
then the Company shall have the right to require each non-defaulting Underwriter
to purchase the number of Securities which such Underwriter agreed to purchase
hereunder at such date and, in addition, to require each non-defaulting
Underwriter to purchase its pro rata share (based on the number of Securities
which such Underwriter agreed to purchase hereunder) of Securities of such
defaulting Underwriter or Underwriters for which such arrangements have not been
made; but nothing herein shall relieve a defaulting Underwriter from liability
for its default. In any such case, either the Representative or the Company
shall have the right to postpone the applicable Closing Date for a period of not
more than seven days in order to effect any necessary changes and arrangements
(including any necessary amendments or supplements to the Registration Statement
or Prospectus or any other documents), and the Company agrees to file promptly
any amendments to the Registration Statement or the Prospectus which in the
opinion of the Company and the Underwriters and their counsel may thereby be
made necessary.
 
If, after giving effect to any arrangements for the purchase of Securities of a
defaulting Underwriter or Underwriters by the Representative and the Company as
provided above, the aggregate number of such Securities which remains
unpurchased exceeds ten percent (10%) of the aggregate number of all Securities
to be purchased at such date, then this Agreement, or, with respect to a Closing
Date which occurs after Securities Closing Date, the obligations of the
Underwriters to purchase and of the Company, as the case may be, to sell the
Option Securities to be purchased and sold on such date, shall terminate,
without liability on the part of any non-defaulting Underwriter to the Company,
and without liability on the part of the Company, except as provided in Sections
4(b), 5, 6 and 7. The provisions of this Section 8 shall not in any way affect
the liability of any defaulting Underwriter to the Company or the non-defaulting
Underwriters arising out of such default. The term “Underwriter” as used in this
Agreement shall include any person substituted under this Section 8 with like
effect as if such person had originally been a party to this Agreement with
respect to such Securities.
 

24

 

 

 
9.             Miscellaneous.
 
(a)           The respective agreements, representations, warranties,
indemnities and other statements of the Company and the several Underwriters, as
set forth in this Agreement or made by or on behalf of them pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Underwriter or the Company, or any of their respective officers,
directors or controlling persons referred to in Sections 5 and 6 hereof, and
shall survive delivery of and payment for Securities and the Common Stock
underlying the Warrants and Representative’s Warrant. In addition, the
provisions of Sections 4(b), 5, 6, 7, and 9(a) shall survive the termination or
cancellation of this Agreement.
 
(b)           This Agreement has been and is made for the benefit of the
Underwriters, the Company, and their respective successors and assigns, and, to
the extent expressed herein, for the benefit of persons controlling any of the
Underwriters, or the Company, and directors and officers of the Company, and
their respective successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. The term “successors and
assigns” shall not include any purchaser of Securities from any Underwriter
merely because of such purchase.
 
(c)           All notices and communications hereunder shall be in writing and
mailed or delivered or by email if subsequently confirmed in writing, (a) if to
the Representative, c/o Maxim Group LLC, 405 Lexington Avenue, New York, New
York 10174, Attention: Equity Capital Markets, with a copy to Maxim Group LLC,
405 Lexington Avenue, New York, New York 10174, Attention: General Counsel, and
to Harter Secrest & Emery LLP, 1600 Bausch & Lomb Place, Rochester, NY 14604,
Attention: James M. Jenkins, and (b) if to the Company, to the Company’s agent
for service as such agent’s address appears on the cover page of the
Registration Statement with a copy to Fulbright & Jaworski LLP, 666 Fifth
Avenue, New York, New York 10103, Attention: Merrill M. Kraines.
 
(d)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard for conflict of laws
principles. Each of the parties hereto hereby submits to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the parties
irrevocably and unconditionally waives any objection to the laying of venue of
any suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in Federal and state courts in the Borough of
Manhattan in The City of New York and irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such suit or proceeding
in any such court has been brought in an inconvenient forum. The parties agree,
to the extent permitted by law, to waive their rights to a jury trial in any
proceeding arising out of this Agreement.
 

25

 

 

 
(e)           In connection with this Agreement, the Representative will act for
and on behalf of the several Underwriters, and any action taken under this
Agreement by the Representative, will be binding on all the Underwriters.
 
(f)            If any term or provision of this Agreement or the performance
thereof will be invalid or unenforceable to any extent, such invalidity or
unenforceability shall not affect or render invalid or unenforceable any other
provisions of this Agreement and this Agreement will be valid and enforced to
the fullest extent permitted by law.
 
(g)           The failure of any of the parties hereto to at any time enforce
any of the provisions of this Agreement shall not be deemed or construed to be a
waiver of any such provision, nor to in any way effect the validity of this
Agreement or any provision hereof or the right of any of the parties hereto to
thereafter enforce each and every provision of this Agreement. No waiver of any
breach, non-compliance or non-fulfillment of any of the provisions of this
Agreement shall be effective unless set forth in a written instrument executed
by the party or parties against whom or which enforcement of such waiver is
sought; and no waiver of any such breach, non-compliance or non-fulfillment
shall be construed or deemed to be a waiver of any other or subsequent breach,
non-compliance or non-fulfillment.
 
(h)           This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior or contemporaneous written or oral
agreements, understandings, promises and negotiations with respect to the
subject matter hereof.
 
(i)            In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement.
 
(j)           This Agreement may be amended or modified, and the observance of
any term of this Agreement may be waived, only by a writing signed by the
Company and the Representative.
 
(k)           This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument. Such counterparts may be delivered by
facsimile or by e-mail delivery of a “pdf” format data file, which counterparts
shall be valid as if original and which delivery shall be valid delivery
thereof.
 
[Signature Page Follows]
 

26

 

 



Please confirm that the foregoing correctly sets forth the agreement among us.
 

  Very truly yours,         APPLIED DNA SCIENCES, INC.        
By:
/s/ James A. Hayward
 
Name:
James A. Hayward
 
Title:
Chairman, President and Chief Executive Officer



Agreed to and confirmed


REPRESENTATIVE
(acting severally on behalf of itself and as representative of the several
Underwriters named on Schedule I annexed hereto.):
 
MAXIM GROUP LLC
 
By:
/s/ Clifford Teller
       
Name:
Clifford Teller
       
Title:
Head of Investment Banking
 

 

27

 

 

 
SCHEDULE I


Underwriters



 
Name
    Number of Securities to be Purchased    
Maxim Group LLC
  2,735,000  
Dawson James Securities, Inc.
  65,000          
Total
  2,800,000

 

 

 

 

 
SCHEDULE II


Other Written Communications
 

 

 

 



SCHEDULE III


Lock-up Signatories

 
James A. Hayward
 
Yacov Shamash
 
John Bitzer, III
 
Karol Gray
 
Judith Murrah
 
Charles Ryan
 
Ben Liang
 
Sanford R. Simon
 
Delabarta, Inc.
 

 

 

 



EXHIBIT A


Form of Lock-Up Agreement


(See Attached)
 

 

 